[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                   FILED
                                                          U.S. COURT OF APPEALS
                              No. 09-14360                  ELEVENTH CIRCUIT
                                                               MARCH 19, 2010
                          Non-Argument Calendar
                                                                 JOHN LEY
                        ________________________
                                                                  CLERK

                          Agency No. A088-147-526

YUN CHEN,

                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                        ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________
                                (March 19, 2010)

Before BARKETT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

     Yun Chen, a Chinese national proceeding through counsel, petitions for

review of the Board of Immigration Appeals’ (“BIA”) final order affirming the

Immigration Judge’s (“IJ”) order denying his application for asylum and
withholding of removal under the Immigration and Nationality Act (“INA”), and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman or Degrading Treatment or Punishment (“CAT”).             8 U.S.C. §§ 1158,

1231; 8 C.F.R. § 208.16(c).        On appeal, Chen argues that the IJ’s adverse

credibility determination was not supported by specific, cogent reasons, and that

the inconsistencies on record stemmed from translation errors caused by his

counsel below, for which he should not be held responsible.            After thorough

review, we deny the petition.

      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2001).       To the extent that the BIA adopts the IJ’s

reasoning, we review the IJ’s decision as well. Id. In this case, the BIA issued a

written opinion, and, although it agreed with the IJ’s adverse credibility finding

and ultimate conclusion, it did not expressly adopt the rest of the IJ’s opinion in the

analysis. Accordingly, we review both the IJ’s and BIA’s opinions regarding the

adverse credibility determination, but not the underlying merits of Chen’s claims

because the BIA did not adopt that part of the IJ’s opinion. See id.

      We review factual findings and credibility determinations under the

substantial evidence test. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th

Cir. 2005). Under the substantial evidence test, we must affirm the IJ’s and BIA’s
                                           2
decisions if they are “supported by reasonable, substantial, and probative evidence

on the record considered as a whole.” Al Najjar, 257 F.3d at 1284 (quotation

omitted).   “To reverse a factual finding . . ., [we] must find not only that the

evidence supports a contrary conclusion, but that it compels one.” Farquharson v.

U.S. Att’y Gen., 246 F.3d 1317, 1320 (11th Cir. 2001). The fact that evidence in

the record may also support a conclusion contrary to the administrative findings is

not enough to justify a reversal. Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th

Cir. 2004) (en banc).

      An alien who arrives in or is present in the United States may apply for

asylum.     8 U.S.C. § 1158(a)(1).    The Attorney General or Secretary of the

Department of Homeland Security has discretion to grant asylum if the alien meets

the INA’s definition of a “refugee.” 8 U.S.C. § 1158(b)(1). A “refugee” is:

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion[.]

8 U.S.C. § 1101(a)(42)(A). The asylum applicant carries the burden of proving

statutory “refugee” status. 8 C.F.R. § 208.13(a); Al Najjar, 257 F.3d at 1284. To

establish eligibility, the alien must establish, with specific and credible evidence,

                                          3
(1) past persecution on account of a statutorily listed factor, or (2) a well-founded

fear that the statutorily listed factor will cause future persecution. 8 C.F.R. §

208.13(a) and (b); Al Najjar, 257 F.3d at 1287.

      Regarding withholding of removal, an alien may qualify by showing “it is

more likely than not that [the petitioner’s] life or freedom would be threatened on

account of a statutorily protected factor if returned to [the country of removal].”

Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1243 (11th Cir. 2006). This standard is

more stringent than the standard for asylum. Sepulveda v. U.S. Att’y Gen., 401

F.3d 1226, 1232 (11th Cir. 2005). Accordingly, an alien who fails to establish

eligibility for asylum generally cannot satisfy the higher burden for withholding of

removal. Id. at 1232-33.

      To qualify for CAT relief, an applicant must also meet standards more

stringent than those for asylum eligibility. Rodriguez Morales v. U.S. Att’y Gen.,

488 F.3d 884, 891 (11th Cir. 2007). The applicant carries the burden of proof to

establish “‘that it is more likely than not that he or she would be tortured if

removed to the proposed country of removal.’” Sanchez Jimenez v. U.S. Att’y

Gen., 492 F.3d 1223, 1239 (11th Cir. 2007) (quoting 8 C.F.R. § 208.16(c)(2)).

      Like any finding of fact, a credibility determination may not be overturned

unless the record compels it. Forgue, 401 F.3d at 1287. “Indications of reliable

testimony include consistency on direct examination, consistency with the written
                                          4
application, and the absence of embellishments.” Ruiz v. U.S. Att’y Gen., 440

F.3d 1247, 1255 (11th Cir. 2006). If the IJ and the BIA explicitly determine that

the alien is not credible, they must give specific, cogent reasons for the adverse

credibility determination. Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1231 (11th Cir.

2006).     “The burden then shifts to the alien to show that the IJ’s credibility

determination was not supported by specific, cogent reasons or was not based on

substantial evidence.”   Id. (quotation omitted).   The IJ and the BIA may deny

asylum based solely on an adverse credibility determination, especially when the

alien does not produce corroborating evidence.      Id.   However, if an applicant

produces evidence other than his testimony, “it is not sufficient for the IJ to rely

solely on an adverse credibility determination in those instances.” Forgue, 401

F.3d at 1287. “The weaker an applicant’s testimony, however, the greater the need

for corroborative evidence.” Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th

Cir. 2005).

         Here, in denying Chen’s application, the IJ made an explicit adverse

credibility determination -- with which the BIA agreed -- and offered specific,

cogent reasons for the determination. See Chen, 463 F.3d at 1231. As the recod

shows, the IJ found and discussed in detail several specific instances of

inconsistencies between Chen’s argument and the record.        The inconsistencies

involved: (1) the method of payment to the snakehead who smuggled Chen into the
                                         5
United States; (2) Chen’s actual place of residence in the United States; (3) Chen’s

identity because he failed to comply with fingerprint requirements; (4) the exact

year when Chen allowed his friends to practice Falun Gong in the old house; (5)

the arrest notice showing the name “Zhen Wu”; and (6) the medical condition

which prompted Chen to start practicing Falun Gong. Because the IJ and the BIA

provided specific, cogent reasons for their credibility determinations, the burden

shifted to Chen to show that the decision was unsupported by such reasons or was

not based on substantial evidence. See Chen, 463 F.3d at 1232.

      Chen’s assertions on appeal fail to satisfy this burden. First, as noted, the

record contains numerous material inconsistencies, and, thus, does not support

Chen’s contention that he had testified consistently and credibly. Second, Chen

cannot rely on alleged translation errors by his attorney below to explain the

inconsistencies involving the Chinese notice of appeal and the letter from his

mother. Indeed, since attorney statements are not considered to be evidence, the

record here does not support Chen’s claims regarding the allegedly erroneous

translations. See Matter of Ramirez-Sanchez, 17 I. & N. Dec. 503, 506 (BIA 1980)

(holding that an attorney’s arguments are not evidence). Further, Chen’s related

argument -- that he should not be held responsible for his attorney’s errors below --

is without merit because a litigant is generally bound by all acts and omissions of

his attorney. See Link v. Wabash R.R. Co., 370 U.S. 626, 633-34 (1962) (holding
                                          6
that in the context of a negligence action, a party cannot avoid the consequences of

the acts or omissions of his freely selected attorney). Finally, because the IJ had

already found Chen’s corroborating evidence to be unconvincing based on the

material inconsistencies between his testimony and evidentiary submissions, the

IJ’s and BIA’s adverse credibility determination alone was sufficient to support the

denial of asylum and withholding of removal. See Forgue, 401 F.3d at 1287.

       In sum, substantial evidence from the record as a whole supports the IJ’s and

BIA’s adverse credibility determination and does not compel us to draw a different

conclusion regarding Chen’s asylum and withholding of removal claims.                      See

Farquharson, 246 F.3d at 1320. We therefore deny the petition for review.1

       PETITION DENIED.




       1
         We also deny Chen’s petition for review regarding the CAT claim because he fails to
offer an argument challenging the BIA’s finding that he had waived the CAT claim below. See
Sepulveda, 401 F.3d at 1228 n.2 (holding that an issue is abandoned if the petitioner fails to
proffer argument on its merits on appeal).
                                               7